Citation Nr: 0125929	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for organic brain 
syndrome, currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by: American Red Cross


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In July 2000, the RO denied as not well grounded claims of 
entitlement to service connection for low back,. neck, and 
right shoulder disabilities; tinnitus; and for decreased 
vision.  Since that decision, however, the Veterans Claims 
Assistance Act of 2000 was enacted.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  Unlike the version of the law in effect 
at the time of the rating decision, VA is now charged with 
the duty to assist almost every claimant, as well as the duty 
to provide certain notices to claimants to assist them in 
pursuing the benefit sought.  Accordingly, the veteran is 
invited to request that the RO readjudicate these claims 
under the Veterans Claims Assistance Act of 2000. 

In June 2001, the veteran testified before the undersigned, 
and raised the issues denied in the rating action of July 
2000.  He also presented claims of entitlement to service 
connection for a left wrist disorder and residuals of a right 
leg ligament removal, secondary to an in-service assault.  As 
those matters are not before the Board at this time, they are 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's organic brain syndrome is not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
organic brain syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9304 (2001); 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records document head injuries the 
veteran sustained in an attack that occurred in 1956.  The 
veteran sustained a depressed compound fracture of the left 
frontal skull bone.  There was no nerve and/or artery 
involvement.  

The initial VA examination was conducted in September 1956.  
The examiner diagnosed chronic brain syndrome secondary to 
skull fracture, manifested by subjective complaints of 
fullness and occasional headache.  

By rating action of March 1957, service connection was 
established for chronic brain syndrome secondary to skull 
fracture.  A 30 percent rating was assigned, and has remained 
in effect since.

A VA examination was conducted in December 1997.  The 
examiner noted the prior examination of 1957 and indicated 
that the veteran had not been hospitalized since that last 
examination.  The veteran was being treated on an outpatient 
basis, and it was noted that he had never been treated for a 
mental illness.  The veteran reported that he was working for 
his wife and that he had not applied for Social Security 
Administration (SSA) disability benefits.  His longest period 
of employment consisted of a four year period when he was 
self-employed as a real estate agent.  

The examiner noted the veteran's rapid mental calculations.  
The veteran reported that he resides with his wife and that 
they do not have rent or mortgage payments.  Regarding clubs 
or organizations, the veteran indicated that he attends the 
Institute for Divine Metaphysical Research.  The examiner 
observed that the veteran was appropriately dressed.  The 
veteran was oriented times three and his font of knowledge 
was adequate.  Insight and judgment were fair.  Affect was 
appropriate and mood was effusive.  The examiner did not see 
any memory deficit, clouding of sensorium, or evidence of 
hallucinations or delusions.  The veteran's thoughts were 
goal oriented.  The examiner did not notice any psychotic 
change of affect.  The examiner did not see evidence of a 
manic state or psychotic depression.  The examiner considered 
the veteran competent to manage his own funds.  The veteran 
presented to the examination with complaints of a memory 
deficit.  The examiner did not see any change in the 
veteran's mental state since the prior examination of 1957.

A VA examination was conducted in February 1999.  It was 
noted that the veteran drove himself to the examination and 
served as the informant for the evaluation.  The examiner 
reviewed the claims folder.  The veteran was not seeing a 
psychiatrist and never sought psychiatric care.  He had never 
been hospitalized and was not taking psychiatric medication.  
The examiner commented that the veteran appeared to be his 
stated age and that he was casually, but appropriately 
dressed.  Hygiene was good.  The veteran reported working for 
his wife who owned and operated a cheerleading uniform 
business.  His personal work experience had been a 
"failure" to include efforts to work as a real estate sales 
agent.  The veteran reported attending classes three times a 
week and on Sunday at the Institute of Divine Metaphysical 
Research.  The classes were spiritual and he appeared to be 
actively involved.  He denied current problems with alcohol 
or drugs.  The veteran complained of problems with his 
thought process and memory.  

On examination the veteran was oriented to time, place, 
person and situation.  There was no evidence of an underlying 
thought disorder, and he was not psychotic.  The appellant 
denied suicidal thoughts or ideation, and he displayed 
appropriate behavior during the evaluation.  The veteran came 
across as a very intense and rather philosophical individual.  
His speech and language were intelligible and goal directed.  

The examiner noticed that even though the veteran tended to 
get easily overwhelmed and bothered by stress, his affect was 
appropriate during the interview.  The examiner did not see 
evidence of clinical depression or anxiety features.  The 
examiner noted the veteran's frustration with his inability 
to do the things mentally that he used to do.  The examiner 
attributed the veteran's problems to organic involvement, and 
was unable to find any evidence of an active psychiatric 
diagnosis.  The examiner did not see impairment with regard 
to impulse control, but did note that the veteran reported 
problems with irritability and anger management.  As he has 
gotten older, the veteran has learned to control it better, 
and is more humble than before.  The examiner found the 
veteran competent to handle his funds.  The examiner did not 
diagnosis an Axis I disorder.  The veteran was diagnosed with 
brain syndrome, and mild psychosocial and environmental 
problems.  A Global Assessment of Functioning (GAF) Scale 
score of 70 was assigned.  

In August 1999, the veteran appeared at the RO and testified 
before a hearing officer.  The veteran testified that his 
earnings and benefits statement provided by SSA showed a 
decrease in his earning power.  His wife still employed him.  
He testified that he only takes blood pressure medication, 
but nothing for the brain injury.  He has never been 
hospitalized or received private treatment for his 
disability.  The veteran did not recall if he ever applied 
for SSA benefits.  The veteran testified that he had 
difficulties with his thoughts and memory.  

In a statement dated in December 1999, the veteran's wife 
reported that she has been the head and primary financial 
support for their family.  She noted that the veteran has had 
difficulty with establishing and maintaining effective work 
and social relationships, and that he is not fond of company.  
She added that the veteran's disability contributes to their 
family's denial of cultural, social and financial advantages 
and community involvement.  

A VA examination was conducted in May 2000.  In the report, 
the examiner indicated he reviewed the claims folder, 
including the earnings and benefits statement from SSA as 
well as VA examination reports from 1999 and 1997.  The 
examiner observed that the veteran was well groomed and that 
his breath smelled of alcohol.  The veteran acknowledged 
having four shots of whiskey with his coffee in the morning 
prior to examination.  He also related having some of the 
coffee in his truck.  He reported that he has a mixed drink 
each day, as well as wine and beer in the evenings.  His wife 
is the primary wage earner in their family, and he works for 
her.  The veteran reported his guilt feelings over past 
infidelities and not being a good provider and role model for 
his children.  He has an estranged relationship with two of 
his children.  The veteran complained of a number of physical 
problems.  

On the mental status examination, the examiner indicated that 
the veteran was oriented times four.  The veteran did not 
trust the examiner.  He was verbal and goal oriented.  The 
veteran expressed his feelings of distrust for others, and 
his paranoid ideation towards the military and VA.  He 
reported experiencing common irritability and anger 
outbursts.  He relayed an experience where he became angry 
with a tag agent for moving too slowly with his license 
renewal.  On occasion, he demonstrates irritability with his 
wife with anger outbursts and throwing objects.  
Periodically, he forgot places while driving, would forget 
where is going, and would suddenly remember landmarks to 
orient himself.  He reported maintaining lists, and for the 
examination, he had a schematic list to remind him of the 
content he wanted to express.  He noted feeling apprehension 
and anxiety on a daily basis and was anxious about the 
examination.  When he is anxious his sleep was still fitful, 
and generally he did not experience impaired sleep or 
nightmares.  He denied suicidal ideation, and there was not a 
history of mental health or substance abuse treatment.  He 
denied auditory and visual hallucinations.  The examiner 
noted the veteran's ability to maintain personal hygiene and 
activities of daily living.  Speech was goal oriented and 
affect was rather intense.  

The examiner diagnosed personality change due to closed head 
injury, chronic alcohol abuse, and paranoid and antisocial 
personality traits.  Estrangement from his wife and children 
were noted.  The examiner reported a GAF of 65, and found the 
veteran competent to manage his own funds.  The examiner 
found a direct relationship between the veteran's personality 
change due to the closed head injury and his service-
connected condition, and noted that it encompasses that 
condition. 

In June 2001, the veteran appeared at the RO and testified 
before the undersigned member of the Board.  The veteran 
testified that he assisted his wife with her business 
publishing catalogs and selling uniforms for cheerleading and 
spirit groups.  He assisted with menial tasks such as 
assembling shelving to stock the merchandise, and running 
boxes of T-shirts between the store and screening plant.  His 
tasks did not require a great deal of customer interaction, 
and the veteran testified that he might have trouble with 
patience in tending to details if called upon to complete 
tasks that he was unaccustomed to.  In those instances, he 
felt that the customers would sense his irritability.  The 
veteran stated that he did not find himself becoming easily 
angered as he used to.  

He did not participate in group events and preferred 
solitude.  He did, however, report attending the Institute of 
Divine Metaphysical Research three times a week.  These 
classes were composed of 15 to 20 students and lasted for 
about 2 hours and 15 minutes.  Interacting with other 
students was not a problem if it was not for a prolonged 
period of time.  The veteran testified that an hour was too 
long of a time to interact with another on a one on one 
basis.  

The veteran testified that he rarely suffered from panic 
attacks, and noted that one had not occurred over the prior 
six months.  He reported memory problems and found that he 
needed to write lists.  He testified that if he kept his mind 
focused on what he was doing then he could complete the 
action.  On the average, he slept about 5 or 6 hours a night, 
and on occasion he would sleep for 10 to 12 hours.  At times 
when he does not feel rested, he would find time during the 
day to take a nap.  When he reported needing to look up 
various terms on a regular basis due to memory problems.  He 
did not, however, find the same problems with comprehension 
and concentration when reading the newspaper.  The veteran 
found that it took him longer to complete a task since he 
would start one, start another one, and then come back to the 
first one.  He stated that he just loses interest in what he 
is doing.  When motivated to study for his class, he could 
stay with the project.  The veteran reported mood changes, 
but denied suicidal ideation.  He testified that he did not 
like stress and that he would find aspects of his wife's work 
for the business stressful.  The veteran testified that he 
did not receive treatment for organic brain syndrome, and 
that he did not see a psychiatrist.  Also, medication had not 
been prescribed for this disorder.  The veteran testified 
that his classes at the Institute of Divine Metaphysical 
Research helped him with his thought process and anger 
management. 

Legal Analysis

The RO has met its duty to assist and notify the appellant in 
the development of these claims under 38 U.S.C.A. § 5103A.  
By virtue of the statement of the case, supplemental 
statement of the case, and development letter of May 2001 
issued during the pendency of the appeal, the appellant was 
provided notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  In response to 
the May 2001 development letter, the veteran provided 
information only related to claims for service connection, 
not the increased rating matter currently on appeal, and it 
is indicated throughout the record that he has not received 
treatment or medication for the disability at issue.  
Furthermore, when the appellant testified before the Board in 
June 2001, he was given notice of the evidence necessary to 
substantiate his claim.  The duty to suggest evidence was met 
at the time of the hearing pursuant to 38 C.F.R. § 3.103 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records were 
obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  Records from the 
Social Security Administration have not been obtained since 
it is noted throughout the record that the veteran has not 
applied for benefits.  Multiple VA examinations were 
conducted, and copies of the reports are associated with the 
file.  Hearings were conducted before the RO and before the 
Board and transcripts of both proceedings are associated with 
the claims folder.  Hence, the duty to assist and notify the 
appellant has been fulfilled.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for organic brain 
syndrome secondary to skull fracture, rated 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code  9304.  
Diagnostic Code 9304 contemplates dementia due to head 
trauma, and a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Clearly, the evidence of record demonstrates that the 
veteran's symptoms produce occupational and social 
impairment.  However, the disability picture presented does 
not approximate the criteria for a 50 percent rating.  The 
clinical findings of record are negative for reports of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech.  The veteran has experienced panic 
attacks, but according to the medical findings and his own 
testimony, they occur only occasionally and not more than 
once a week.  The record reflects the veteran's complaints of 
difficulty with thought processes and concentration, but the 
evidence does not show that he lacks the ability to 
understand complex commands.  For instance, he testified that 
he read books and other materials for the class he attends 
three times a week, and was motivated to stay with the 
subject matter.  He testified that he could not take on the 
responsibilities his wife has in the business, and attributed 
this inability to stress and the possibility of becoming 
irritable with customers, not problems with his thought 
process.  Furthermore, VA examiners have considered the 
veteran competent to handle his own funds.  The record also 
reflects difficulty with memory, but that problem is overcome 
by the veteran's use of lists and other methods to remember 
the tasks that he must complete.  Therefore, the degree of 
impairment is not that which is considered when assigning a 
rating greater than 30 percent.  

The clinical findings are also negative for reports of 
impaired judgment or impaired abstract thinking.  The veteran 
acknowledged that at one time he had difficulties controlling 
his anger, but he manages to keep it under control.  
Therefore, the evidence does not demonstrate disturbances of 
motivation and mood.  Clearly, there is difficulty in 
establishing and maintaining effective work and social 
relationships since it has been noted that the veteran does 
not socialize much, is estranged from some family members, 
and has limited duties assigned to him with regard to work.  
However, as noted, he manages to associate with and maintain 
his involvement with a class, composed of 15 to 20 other 
students, that meets three times a week.  Overall, the degree 
of impairment does not reach the level considered when 
assigning a rating greater than 30 percent.  Therefore, given 
the disability picture presented, there is not a question as 
to which rating should apply.  38 C.F.R. § 4.7.  

The benefit sought on appeal is denied.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4.  After a careful 
review of the available Diagnostic Codes and the medical 
evidence of record, however, the Board finds that no 
Diagnostic Code provides a basis to assign an evaluation 
higher than the 30 percent rating currently in effect, and no 
clinical evidence has been presented to suggest otherwise.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an increased evaluation for organic brain 
syndrome is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

